Exhibit 10.4
 
EXECUTION COPY
 
 
 
 
 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) dated as of
October 31, 2008, between THE BRINK’S COMPANY, a Virginia corporation
(“Brink’s”), and BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation
(“BHS”).  Capitalized terms used herein but not otherwise defined herein shall
have the meanings set forth in the Separation and Distribution Agreement (as
defined below).
 
WHEREAS, pursuant to a Separation and Distribution Agreement (the “Separation
and Distribution Agreement”) dated as of October 31, 2008, Brink’s has agreed to
distribute, on a pro rata basis, to the Record Holders all the outstanding
shares of BHS Common Stock owned by Brink’s on the Distribution Date (the
“Distribution”); and
 
WHEREAS, on and after the Distribution Date, BHS is to continue to engage in the
BHS Business, including the Restricted Activities (as defined herein), and
Brink’s is to continue the Brink’s Business;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, in the Separation and Distribution Agreement and in the other
Ancillary Documents entered into pursuant to or related to the Separation and
Distribution Agreement, the parties hereto agree as follows:
 
SECTION 1.     Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(a)  “Agreement” has the meaning set forth in the preamble hereto.
 
(b)  “BHS” has the meaning set forth in the preamble hereto.
 
(c)  “Brink’s” has the meaning set forth in the preamble hereto.
 
(d)  “Competing Business” means any business that is engaged, directly or
indirectly, in Restricted Activities.
 
(e)  “Hampton Agreement” means the Trademark License Agreement dated January 1,
2005, between Hampton Products International, Corp. and Brink’s Guarding
Services, Inc.
 
(f)  “Non-Compete Period” means the period commencing on the Distribution Date
and automatically terminating without further documentation on the fifth
anniversary of the Distribution Date.
 
(g)  “Non-Solicitation Period” means the period commencing on the Distribution
Date and automatically terminating without further documentation on the second
anniversary of the Distribution Date.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
(h)  “Restricted Activities” means (i) the provision, rental, installation,
servicing, repair, distribution, storage, monitoring and maintenance of
(A) security alarm systems for business and residential premises located within
the Territory, including any video surveillance and any fire, carbon dioxide,
water, temperature, intrusion and/or medical emergency alarm components of such
security alarm systems, and (B) personal emergency response systems for senior
citizens residing within the Territory; (ii) the provision of personal identity
protection services for persons residing within the Territory; and (iii) the
marketing, packaging, advertising and promotion of any of the services listed in
this definition; in each case, during the Non-Compete Period.
 
(i)  “Separation and Distribution Agreement” has the meaning set forth in the
preamble hereto.
 
(j)  “Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.  For the avoidance of doubt, for purposes of this Agreement, the term
“Subsidiary” does not include the VEBA or any other trust maintained for the
benefit of current or former employees of Brink’s or its Subsidiaries.
 
(k)  “Territory” means the United States of America, Puerto Rico and Canada.
 
(l)  “Trade Symbols” has the meaning set forth in the Brand Licensing Agreement.
 
(m)  “VEBA” means the voluntary employees’ beneficiary association employee
welfare benefits trust established by the Parent Employee Welfare Benefit Trust
(f/k/a The Pittston Company Employee Welfare Benefit Trust) entered into by and
between The Pittston Company, a Virginia corporation, and The Chase Manhattan
Bank, as the trustee, as of July 28, 1999, as amended by the First Amendment of
The Pittston Company Employee Welfare Benefit Trust dated as of November 1,
2001, entered into among The Pittston Company, The Chase Manhattan Bank, as the
trustee, and Fleetboston Bank, as the successor trustee, and the Second
Amendment of The Pittston Company Employee Welfare Benefit Trust, dated as of
September 30, 2003, entered into by Parent, as sponsor, formerly The Pittston
Company, as further amended from time to time.
 
SECTION 2.      Effectiveness.  This Agreement shall be effective as of the
Distribution Date and (a) shall be null and void and of no further force and
effect if the Separation and Distribution Agreement is terminated in accordance
with its terms prior to the Distribution and (b) shall terminate at the end of
the Non-Compete Period.
 
SECTION 3.      Agreement Not to Compete. (a)  Except as provided in
Sections 3(b) and (c), Brink’s shall not, and shall cause each of its
Subsidiaries not to, (i) directly or indirectly, participate in, engage in or
carry on any Restricted Activities or own, operate, control, share any revenues
of or have any profit or other debt or equity interest in any Competing Business
or (ii) actively assist any Person (other than BHS or its Subsidiaries) in any
way (including by means of providing financing to such Person), directly or
indirectly, to participate in, engage in or carry on any Restricted Activities
or own, operate, control, share any revenues of or have any profit or other debt
or equity interest in any Competing Business.
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
(b)  Notwithstanding anything herein to the contrary, Section 3(a) shall not
prohibit Brink’s or its Subsidiaries from the following activities:
 
(i)  the participation or engagement in any type of business conducted by BHS or
any of its Subsidiaries other than the Restricted Activities;
 
(ii)  in the ordinary course of business of Brink’s or any of its Subsidiaries,
the purchase of products or services from, or sale of products or services to,
a Person that is engaged in Restricted Activities, provided that the primary
purpose of any such purchases or sales is not to assist such Person in engaging
in or establishing a Competing Business;
 
(iii)  the beneficial ownership of not more than an aggregate of 5.0% of the
outstanding voting power of any Person engaged in any Competing Business whose
securities are listed on any national securities exchange or automated quotation
system, provided that Brink’s does not, directly or indirectly, control such
Competing Business;
 
(iv)  the ownership of indebtedness of any Competing Business if (A) the
aggregate principal amount of indebtedness of such Competing Business owned by
Brink’s and its Subsidiaries does not exceed $50,000,000 and (B) such
indebtedness owned by Brink’s and its Subsidiaries does not represent more than
5.0% of any series of indebtedness of such Competing Business, provided that all
series of indebtedness of any Competing Business that vote as a single class
shall be considered a single series of indebtedness for purposes of this
Section 3(b)(iv); or
 
(v)  the acquisition of any interest in, or indebtedness of, a Competing
Business, if the Restricted Activities of such Competing Business account for
less than 20.0% of such Competing Business’s consolidated annual revenues for
the fiscal year immediately preceding the date on which such acquisition or
combination is consummated, provided that, if revenues from such Restricted
Activities exceeded $50,000,000 during the 12 month period immediately preceding
such acquisition or combination, Brink’s or its Subsidiary, as the case may be,
will sell its interest in such Competing Business within 12 months of such
acquisition or combination.
 
(c)  In the event Brink’s or any of its Subsidiaries acquires an ownership or
other interest in, or indebtedness of, any Competing Business in excess of the
percentage or dollar thresholds set forth in Section 3(b)(iii), (iv) or (v),
Section 3(a) shall nevertheless be deemed not breached in the event that Brink’s
or the relevant Subsidiary uses all reasonable efforts to dispose of such
interest or indebtedness in excess of such thresholds in a bona fide sale at
market value (as determined in good faith by the Board of Directors of Brink’s)
as soon as possible, and Brink’s or the relevant Subsidiary completes the sale
of such interest or indebtedness in excess of such thresholds within 12 months
of the date of acquisition of such interest or indebtedness.  For the avoidance
of doubt, Brink’s or the relevant Subsidiary will be in breach of this Agreement
if it continues to have any ownership or other interest in, or indebtedness of,
such Competing Business in excess of such thresholds beyond 12 months following
the date of the acquisition of such interest or indebtedness.
 
 
 
3

--------------------------------------------------------------------------------


 
 
(d)  During the Non-Compete Period, Brink’s shall not, and shall cause each of
its Subsidiaries not to, enter into any new agreement to license any of the
Trade Symbols or any other mark using the word “Brink’s” or any derivation
thereof to any Person (other than BHS or any of its Subsidiaries) for use in any
Restricted Activities; provided, however, that this clause (d) shall not
prohibit any license of any of the Trade Symbols to Hampton Products
International, Corp. pursuant to an amendment, renewal, or replacement of the
Hampton Agreement so long as the Restricted Activities for which such Trade
Symbols may be used are not broader in scope than the Restricted Activities set
forth in the Hampton Agreement as of the date of this Agreement.
 
SECTION 4.     Agreement not to Solicit.  (a)  During the Non-Solicitation
Period, neither Brink’s nor any of its Subsidiaries will (a) solicit, recruit or
hire any employee of BHS or any of its Subsidiaries or (b) solicit or encourage
any employee of BHS or any of its Subsidiaries to leave the employment of BHS or
such Subsidiary, provided that this Section will not prohibit (i) general
solicitations of or advertisements for employment by Brink’s or any of its
Subsidiaries that are not specifically directed toward such employees and
(ii) the solicitation, recruitment or hiring by Brink’s or any of its
Subsidiaries of any such employee whose employment with BHS or any of its
Subsidiaries was involuntarily terminated prior to such solicitation,
recruitment or hiring.
 
(b)  During the Non-Solicitation Period, neither BHS nor any of its Subsidiaries
will (a) solicit, recruit or hire any employee of Brink’s or any of its
Subsidiaries or (b) solicit or encourage any employee of Brink’s or any of its
Subsidiaries to leave the employment of Brink’s or such Subsidiary, provided
that this Section will not prohibit (i) general solicitations of or
advertisements for employment by BHS or any of its Subsidiaries that are not
specifically directed toward such employees and (ii) the solicitation,
recruitment or hiring by BHS or any of its Subsidiaries of any such employee
whose employment with Brink’s or any of its Subsidiaries was involuntarily
terminated prior to such solicitation, recruitment or hiring.
 
SECTION 5.     Dispute Resolution.  The Dispute Resolution provisions in
Article VIII of the Separation and Distribution Agreement shall apply, mutatis
mutandis, to this Agreement.
 
SECTION 6.     Miscellaneous.  (a)  Except as otherwise expressly set forth in
this Agreement, the Miscellaneous provisions in Article XII of the Separation
and Distribution Agreement (which Article XII addresses counterparts, entire
agreement, corporate power, governing law, assignability, third party
beneficiaries, notices, severability, force majeure, publicity, expenses,
headings, survival of covenants, waivers of default, specific performance,
amendments, interpretation, jurisdiction, service of process, currency and late
payments) shall apply, mutatis mutandis, to this Agreement.
 
(b)  Construction. If any restriction or covenant contained in this Agreement is
in any way construed to be too broad or to any extent invalid, such provision
shall not be construed to be void and of no effect, but to the extent such
provision would be valid or enforceable under applicable law, such provision
shall be construed and interpreted or reformed so as to provide for a provision
having the maximum enforceable geographic area, time period and other terms (not
exceeding those contained herein) as valid and enforceable under applicable
law.  The parties hereto acknowledge that this Agreement has been negotiated and
that the restrictions contained herein are reasonable in light of the
circumstances that pertain to the parties hereto.
 
 
 
 
4

--------------------------------------------------------------------------------


 
 
(c)  Assignability.  This Agreement shall be binding on upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto.  Notwithstanding anything herein to the
contrary, (i) in the event any Person acquires, by any means, including by
merger or consolidation, assets of BHS or its Subsidiaries, including equity
interests in any such Subsidiaries, that constitute all or substantially all the
consolidated assets of BHS and its Subsidiaries that are used in connection with
the BHS Business (as such term is defined in the Transition Services Agreement),
BHS may assign its rights and obligations hereunder to such acquirer and
(ii) Brink’s agrees not to effect (or allow any of its Subsidiaries to effect),
or enter into (or allow any of its Subsidiaries to enter into) any agreement to
effect, any sale, transfer or other disposition by any means of assets
constituting all or substantially all the consolidated assets of Brink’s and its
Subsidiaries to any Person (other than Brink’s or any of its Subsidiaries) if
the successor, surviving or acquiring Person will not automatically succeed to
the obligations of Brink’s under this Agreement by operation of law, unless such
Person agrees in writing, for the benefit of BHS, to assume the obligations of
Brink’s hereunder with respect to the assets so acquired by such Person.
 
 
5

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Non-Competition and
Non-Solicitation Agreement as of the date first above written.
 
 
 
THE BRINK’S COMPANY,
 
 
by  /s/ Michael Dan  
Name:   Michael T. Dan
 
Title:     President and Chief Executive Officer

 
 
BRINK’S HOME SECURITY HOLDINGS, INC.,
 
by  /s/ Robert B. Allen  
Name:   Robert B. Allen
 
Title:     President and Chief Executive Officer





 

